
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 576
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2012
			Mr. McGovern (for
			 himself, Mr. Smith of New Jersey,
			 Mr. Ellison,
			 Mr. Wolf, Mr. Moran, and Mr.
			 Pitts) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Government of the People’s Republic of China has
		  violated internationally recognized human rights by implementing severe
		  restrictions on the rights of Uyghurs to freely associate and engage in
		  religious and political speech, subjecting detained Uyghurs to torture and
		  forced confessions, carrying out extrajudicial killings against Uyghur
		  dissidents, and pressuring other governments to unlawfully return Uyghurs to
		  China, where they face mistreatment and persecution.
	
	
		Whereas Uyghurs in China face worsening repression by the
			 Government of China, through increasing controls on religious, political, and
			 cultural activity, and through increasing security restrictions, deprivations
			 of due process, forcible disappearances, torture, and extrajudicial
			 kil­lings;
		Whereas as a result of this institutionalized
			 discrimination by the Government of China against Uyghurs, confrontations
			 between Uyghurs and Chinese police have intensified since July 5, 2009, when
			 violence broke out in Urumqi during initially peaceful protests, reportedly
			 resulting in the deaths of 197 people and the detention of more than 1,400
			 people;
		Whereas hundreds of persons detained after the July 2009
			 riots have not been accounted for by the Government of China, and serious
			 allegations of torture and other human rights abuses by Chinese police have
			 gone un­in­ves­ti­gat­ed;
		Whereas many of the Uyghurs detained in relation to the
			 July 2009 events are feared to have been subjected to torture and forced
			 confessions during their imprisonment;
		Whereas trials for many of the Uyghurs charged in relation
			 to the July 2009 events have lacked transparency, and defendants have allegedly
			 been denied the right to choose their attorneys;
		Whereas at least 24 Uyghurs and 2 Han Chinese have been
			 sentenced to death, 9 individuals have been sentenced to death with a 2-year
			 reprieve, 8 Uyghurs and one Han Chinese man have been executed, and several
			 more individuals have been sentenced to life in prison or given jail terms in
			 connection with the July 2009 events;
		Whereas, on July 18, 2011, reports indicate that Uyghurs
			 in Khotan who had gathered at a local bazaar to peacefully protest repressive
			 Chinese policies were arrested by Chinese police, prompting an angry crowd to
			 follow the police to the police station, where violence broke out;
		Whereas at least 4 people were reportedly killed as a
			 result of the July 18, 2011, clashes, and an estimated 70 people were allegedly
			 arrested in connection with the event;
		Whereas, on the weekend of July 30, 2011, a series of
			 knife and bomb attacks took place in the city of Kashgar, resulting in the
			 deaths of several people;
		Whereas in September 2011, 2 men were given 19-year prison
			 sentences, and 4 men were sentenced to death by a Chinese court for their
			 alleged involvement in the July 30, 2011, and July 31, 2011, attacks;
		Whereas the 4 condemned men were allegedly tortured into
			 giving confessions and were denied adequate legal representation during their
			 trials, despite Chinese claims that their trials were open and fully
			 protected the suspects’ legal rights;
		Whereas, on December 28, 2011, during an official 100-day
			 Strike Hard campaign in Xinjiang, Chinese forces fired on a
			 group of Uyghurs in Khotan;
		Whereas 7 members of the Uyghur group were
			 reportedly killed, along with a Chinese security officer, while 4 Uyghurs were
			 injured, and 4 adults and up to 5 children from the group, ages 7 to 17, were
			 and continue to be detained following the clash;
		Whereas the whereabouts of these detained individuals are
			 unknown, but they are believed to still be held in detention in China, and are
			 feared to have sustained serious injuries;
		Whereas in addition to severely mistreating Uyghurs within
			 China, in the last few years, the Government of China has reportedly increased
			 its pressure on other countries, including Cambodia, Kyrgyzstan, Laos,
			 Malaysia, Nepal, Tajikistan, and Uzbekistan, to return Uyghurs who had sought
			 asylum in those countries back to China;
		Whereas arbitrary arrests, torture, harsh prison
			 sentences, and forced disappearances have been carried out against
			 asylum-seeking Uyghurs who have been forcibly returned to China, in violation
			 of the principle of nonrefoulement;
		Whereas at least 20 Uyghurs who had fled to Cambodia to
			 seek asylum following the violence in 2009 were forcibly returned back to China
			 from Cambodia on December 19, 2009;
		Whereas 2 days following the extradition of the Uyghurs
			 from Cambodia, China awarded Cambodia with an agreement to provide a United
			 States $1,200,000,000 aid and loan package;
		Whereas after more than 2 years of not knowing the fate of
			 the returned Uyghurs, recent reports indicate that 4 of the Uyghurs have been
			 sentenced to life in prison, 12 have been sentenced to terms of between 16 and
			 20 years, and a woman and 2 children have been released, while the fate of the
			 remaining Uyghurs remains unknown;
		Whereas according to news accounts, the Uyghurs’ trials
			 were fundamentally unjust, in that defense attorneys were given insufficient
			 time to prepare a defense, families of the accused were prevented from
			 attending the trials, and the accused were forced to cover their faces while
			 entering and exiting the courtroom;
		Whereas Uyghur refugee Ershidin Israel was forcibly
			 returned to China from Kazakhstan in May 2011, in violation of customary
			 international law as well as the 1951 Convention relating to the Status of
			 Refugees and the 1967 Protocol, to which Kazakhstan is a party;
		Whereas 11 Uyghur refugees were extradited from Malaysia
			 to China in August 2011, while 5 Uyghur refugees remain in Malaysia; and
		Whereas Nur Muhammed, a Uyghur, was arrested in Thailand
			 on August 6, 2011, charged with illegal entry into the country, and handed over
			 to Chinese authorities at the airport in Bangkok, rather than being brought
			 before a court as required under Thai law, and has since disappeared: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)strongly condemns any violence against
			 innocent individuals regardless of their ethnicity, gender, or religious
			 beliefs, and recognizes that individuals who have committed crimes must be
			 brought to justice in full compliance with international human rights and legal
			 standards, including independent courts, habeas corpus and due process
			 protections, the free choice of legal defense, and the right to challenge the
			 accuser and any evidence in court;
			(2)recognizes that
			 the government policies of suppression against the Uyghurs in Xinjiang,
			 particularly the Strike Hard campaigns, as well as government
			 policies regarding other ethnic groups within the People's Republic of China,
			 have created an atmosphere of ethnic tension in those areas;
			(3)calls on the
			 Government of the People's Republic of China to—
				(A)desist from
			 further executions based on trials that violate international human rights and
			 due process standards;
				(B)ensure that trials
			 are conducted in an open and transparent manner in accordance with the
			 international obligations of the People's Republic of China;
				(C)allow
			 international observers and the media to attend those trials;
				(D)provide a list of
			 all individuals detained or arrested in the aftermath of the July 2009 events
			 in Xinjiang to the International Committee of the Red Cross and the public, and
			 to grant access to those individuals for family members and independent legal
			 counsel;
				(E)cease all
			 government-sponsored crackdowns against people in the Xinjiang Uyghur
			 Autonomous Region, including against people involved in peaceful protests or
			 religious or political expression; and
				(F)refrain from
			 pressuring or requesting other governments to forcibly return Uyghurs to China;
			 and
				(4)calls on the
			 President of the United States to—
				(A)unequivocally
			 state the strong opposition of the United States to the legally flawed trials,
			 executions, and harsh prison sentences against peaceful Uyghur
			 protestors;
				(B)raise those human
			 rights concerns publicly and in all meetings with Chinese officials;
				(C)restate the
			 interest of the United States to open United States consulates in Lhasa, Tibet,
			 and in Urumqi, Xinjiang; and
				(D)as a matter of
			 policy, direct the United States Embassy in Beijing to automatically request
			 permission from the appropriate Chinese authorities for United States Embassy
			 staff to observe trials if credible reasons exist that such trials may not meet
			 internationally recognized human rights and legal standards.
				
